UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2007 EMERGING VISION, INC. (Exact name of Registrant as specified in its charter) New York 001-14128 11-3096941 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Quentin Roosevelt Boulevard Garden City, New York 11530 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (516) 390-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ‪oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o‪
